Ellis, J.,
Dissenting. — -An alternative writ of mandamus was issued to the Jacksonville Terminal Company and J. L. Wilkes, General Manager, upon the petition of the Railroad Commissioners to compel the respondents to obey Order No. 724 which required the Jacksonville Terminal Company, upon application to it upon the payment of a *264reasonable charge therefor, to issue to “all persons and companies duly licensed by law to do a transfer business in the City of Jacksonville, Florida, “triplicate stub form baggage claim checks, in serial numbers’ for use in the transfer and delivery of baggage to the union station of the Jacksonville Terminal Company at Jacksonville, Florida, the first and last stubs of such baggage claim checks to contain suitable blank lines for filling in the name of the baggage transfer company or person conveying the baggage to said station, the second or middle stub to contain suitable blank lines for the entry of gross weight of baggage, date and hour of receipt and condition of baggage when received, all of said stubs to bear the same number; and the said Jacksonville Terminal Company shall receive at its said station for transportation all baggage to which there is attached together the first and middle stubs of such baggage claim cheek, and on receipt of such baggage in order to expedite the checking of same the middle stub shall be removed from such baggage and delivered to the cheeking clerk at the checking window, which middle stub shall be the checking clerk’s authority for checking the passenger’s baggage, and upon the presentation of the duplicate claim check bearing the same number, accompanied by a proper railroad ticket, to the said Jacksonville Terminal Company at its said union station, the said Jacksonville Terminal Company shall without further identification of baggage check such baggage to its destination
The alternative writ alleged that the Jacksonville Terminal Company operates a passenger terminal or union depot in Jacksonville for the “purpose of receiving, delivering or transferring passenger traffic to and from the City of Jacksonville, Florida, or to or from one or more railroads operating its train service into said terminal or depot from *265or to any other such railroad or railroads. ’ ’ The writ avers that the Terminal Company, the business of which is managed, directed and controlled by its General 'Manager, J. L. Wilkes, was guilty of a practice which resulted and operated as an unreasonable and unjust discrimination against persons or passengers sending their baggage to the union depot by draymen or transfer companies other than a certain transfer company known as the Jacksonville Baggage & Cab Company. The purpose of the order was to abate such unlawful discrimination by regulating the reception of baggage for transportation by railroad at the union depot. The practice complained of consists in the Terminal Company “honoring for identification purposes the baggage claim checks issued by the Jacksonville Baggage & Cab Company and in refusing to honor for identification purposes baggage claim checks issued by other persons or companies engaged in the transfer business at Jacksonville. ’ ’
The order commands the Terminal Company to desist from practicing the unjust discrimination by complying with the rule prescribed and herinbefore quoted.
It is apparent from the allegations of the writ that the trouble which caused the complaint and finally resulted in the order made by the Eailroad Commissioners comes about in the following manner: A prospective passenger on one of the railroad lines running into the terminal station at his hotel or residence in the city calls for the services of a transfer company or a person engaged in the transfer business in Jacksonville, in the removal of his trunk or other baggage which he desires to have checked by the railroad company upon whose line he proposes to travel, from his residence or hotel to the union depot operated by the Terminal Company.
*266Some time afterwards the prospective passenger arrives at the union depot purchases a ticket for his transportation from the particular railroad over whose line he proposes to travel, he presents his ticket and his baggage claim check at the window of the railroad checking clerk, who is an employee of the Terminal Company, that his baggage may be checked by the railroad company to his destination. Now if the traveller who has by the purchase of his railroad transportation ticket become a passenger upon the line of the particular railroad whose ticket he holds, presents a baggage claim check issued by the Jacksonville Baggage & Cab Company, in other words if he employed that company to transport his baggage from the hotel or residence to the union depot, he has no difficulty in obtaining his railroad ■baggage check, but if he presents a baggage claim check issued by any other transfer company or person engaged in that business, he does have difficulty in obtaining his railroad baggage check, because the Terminal Company through its railroad checking clerk, finds much difficulty in identifying the passenger’s baggage in the one case and no difficulty whatsoever in the other. The baggage must be identified by the passenger in order that the railroad check may be fastened to it and a duplicate given to him. In the one case the “Baggage Claim Check” issued by the Jacksonville Baggage & Cab Company is sufficient identification and proof of ownership and location in the baggage room of the traveller’s parcel, to enable the clerk without delay to attach the railroad check, but in the other ease, whether the traveller is willing or not to have his baggage checked upon such evidence as a drayman’s “claim check,” the clerk will not attach the railroad check to the baggage bearing such drayman’s check if the check is issued by any other person or corporation than the Jacksonville Baggage & Cab Company. So that in the latter case the traveler *267is required to spend much time, be subjected perhaps to much annoyance and delay, probably cansing him to miss his train, by going into the baggage room and searching among the trunks, satchels, boxes and other baggage therein contained until he finds his trunk or bag and then submit to the clerk such proof of ownership as the latter may under the circumstances require. The difficulty which the Terminal Company has in locating baggage and identifying it in the one case and. the absence of any difficulty in the other may arise from the incompleteness of the system adopted by it for receiving and checking baggage, or it may be the result of design, springing from the ulterior purpose to mildly coerce the Jacksonville traveling public to employ a certain drayman to carry trunks to the union depot. So that when by such methods the favored drayman has increased his business many times in volume the Terminal Company may add another source of revenue to its activities by charging a price for the concession. In this manner the public is again fleeced by being required upon pain of much inconvenience to employ a certain drayman, perhaps soon to pay him a “trifle” more for the service in order to secure from the Terminal Company that efficient and reasonable service that the transportation companies and Terminal Company owe and are required by law to perform without further compensation than is obtained in the sale of a ticket for passenger transportation.
The purpose of the order was to prevent such discrimination and abuse of privilege and to require the establishment of a system for the reception and identification of baggage that will secure to all persons alike equal facilities for the identification and cheeking of their baggage.
The order although mandatory in its language as to the checking clerk’s authority and the duty of the Terminal *268Company to check baggage upon the presentation by a passenger of a railroad ticket and drayman’s duplicate claim check, it does not, nor could it be so construed as an effort to add any resposibility either to the Terminal Company or railroad company for any mistake, error or fraud on the part of the drayman who between the residence or hotel of the traveller and the union depot substitute other and different baggage from that received from his traveller employer. There can be no question of responsibility upon the respondent or railroad company checking the baggage, arising from that source. The baggage which is brought to the depot and which bears a drayman’s claim check corresponding in number with the stub presented at the window by the passenger is checked to the latter’s destination as disclosed by his railroad ticket, upon his request; he assumes the responsibility for any error, mistake or fraud that may have been committed by his drayman, and in case he finds upon his arrival at his destination that the wrong trunk or parcel has been delivered by the railroad company he will find it very difficult to meet the burden of proving in an action against the railroad company or Terminal Company for damages for the loss of his baggage, that the baggage which he delivered to the drayman at the hotel was delivered to the Terminal Company with a drayman’s check upon it coresponding in number with the stub presented by him at the window.
The wisdom of the rule is not apparent, but with that we have nothing to do. If the traveling public is willing to have its baggage checked by transportation companies upon what in many cases will be most unsatisfactory evidence of identification it must be held to vouch for the evidence which it furnishes and cannot complain if it proves to be unreliable. There is nothing in the rule preventing a pas*269senger from identifying personally his own baggage. The drayman’s check is the clerk’s authority for checking the baggage only when the holder of the first “stub” or coupon presents it at the clerk’s window and requests the checking of his baggage upon that evidence of its ownership. When that is done the rule absolves both the Terminal Company and railroad company from liability arising from an insufficient identification of the passenger’s baggage. The rule may in the end create more annoyance and be productive of more inconvenience and loss to the traveling public than it initiatorily saves, but be that as it may,' with that feature of the case we have no concern. It is a question of power in the Railroad Commissioners to make the order.
It is one of the duties of a common carrier to transport the baggage of passengers and to provide a place for its reception and facilities for its identification and checking when that system is in practice. The respondent Terminal Company is empowered under its charter to, and is employed' in the business (so it is alleged in substance) of providing baggage rooms for its railroad patrons and facilities for the identification and checking of such baggage. It is a common carrier so far as it carries on within the scope of these activities and is under the jurisdiction of the Railroad Commissioners. Sections 4615, 4617, 4618 Revised General Statutes, 1920; Kates v. Atlanta Baggage & C. Co., 107 Ga. 636, 34 S. E. Rep. 372, 46 L. R. A. 431; Smith v. Boston & Maine R. Co., 44 N. H. 325, text 330; Woods v. Devin, 13 Ill. 746; Johnson v. Florida East Coast R. Co., 66 Fla. 415, 63 South. Rep. 713.
The case presented is not analogous to those where railroad companies give to certain draymen or transfer companies the exclusive privilege of soliciting employment *270from railroad passengers upon trains or certain places on the railroad grounds.
A motion was made by respondent to quash the alternative writ. I am of the opinion that the motion should be denied. I am authorized to say that Mr. Justice West concurs in this opinion.